EXHIBIT (n)(4) Schedule C AMENDED AND RESTATED MULTIPLE CLASS PLAN FOR EATON VANCE FUNDS (12b-1 Distribution and/or Service Fees) (as a % of average daily net assets) August 9, 2010 A B C I Advisers R 1 S Eaton Vance Growth Trust Eaton Vance Asian Small Companies Fund 0.50 1.00 N/A N/A N/A N/A N/A Eaton Vance-Atlanta Capital Focused Growth Fund 0.25 N/A N/A N/A N/A N/A N/A Eaton Vance-Atlanta Capital SMID-Cap Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Global Growth Fund 0.50 1.00 1.00 N/A N/A N/A N/A Eaton Vance Greater China Growth Fund 0.50 1.00 1.00 N/A N/A N/A N/A Eaton Vance Multi-Cap Growth Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Richard Bernstein Multi-Market Equity Strategy Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Worldwide Health Sciences Fund 0.25 1.00 1.00 N/A N/A 0.75 N/A Eaton Vance Investment Trust Eaton Vance AMT-Free Limited Maturity Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance California Limited Maturity Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Massachusetts Limited Maturity Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance National Limited Maturity Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance New Jersey Limited Maturity Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance New York Limited Maturity Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Managed Income Term Trust 2019 Municipals 0.25 N/A N/A N/A N/A N/A N/A 2029 Municipals 0.25 N/A N/A N/A N/A N/A N/A 2019 Investment Grade Corporates 0.25 N/A N/A N/A N/A N/A N/A 2019 Investment Grade Non-Financial Corporates 0.25 N/A N/A N/A N/A N/A N/A Eaton Vance Municipals Trust Eaton Vance Alabama Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Arizona Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Arkansas Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance California Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Colorado Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Connecticut Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Georgia Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Kentucky Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Louisiana Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Maryland Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Massachusetts Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A X A B C I Advisers R 1 S Eaton Vance Municipals Trust contd Eaton Vance Michigan Municipal Income Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Minnesota Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Missouri Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance National Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance New Jersey Municipal Income Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance New York Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance North Carolina Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Ohio Municipal Income Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Oregon Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Pennsylvania Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Rhode Island Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance South Carolina Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tennessee Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Virginia Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Municipals Trust II Eaton Vance Insured Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance High Yield Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Kansas Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Mutual Funds Trust Eaton Vance AMT-Free Municipal Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Build America Bond Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Emerging Markets Local Income Fund 0.30 N/A 1.00 N/A N/A N/A N/A Eaton Vance Floating-Rate Advantage Fund 0.25 0.60 0.75 N/A 0.25 N/A N/A Eaton Vance Floating-Rate Fund 0.25 1.00 1.00 N/A 0.25 N/A N/A Eaton Vance Floating-Rate & High Income Fund 0.25 1.00 1.00 N/A 0.25 N/A N/A Eaton Vance Global Dividend Income Fund 0.25 N/A 1.00 N/A N/A 0.75 N/A Eaton Vance Global Macro Absolute Return Advantage Fund 0.30 N/A 1.00 N/A N/A N/A N/A Eaton Vance Global Macro Absolute Return Fund 0.30 N/A 1.00 N/A N/A 0.75 N/A Eaton Vance Government Obligations Fund 0.25 1.00 1.00 N/A N/A 0.75 N/A Eaton Vance High Income Opportunities Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance International Equity Fund 0.25 N/A N/A N/A N/A N/A N/A Eaton Vance International Income Fund 0.30 N/A N/A N/A N/A N/A N/A Eaton Vance Large-Cap Core Research Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Low Duration Fund 0.25 1.00 0.85 N/A N/A N/A N/A Eaton Vance Multi-Strategy Absolute Return Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Strategic Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Structured Emerging Markets Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Structured International Equity Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Tax Free Reserves N/A N/A N/A N/A N/A N/A N/A Eaton Vance Tax-Managed Equity Asset Allocation Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tax-Managed Global Dividend Income Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tax-Managed Growth Fund 1.1 0.25 1.00 1.00 N/A N/A N/A 0.25 Eaton Vance Tax-Managed Growth Fund 1.2 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tax-Managed International Equity Fund 0.25 1.00 1.00 N/A N/A N/A N/A C-2 A B C I Advisers R 1 S Eaton Vance Mutual Funds Trust contd Eaton Vance Tax-Managed Mid-Cap Core Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tax-Managed Multi-Cap Growth Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tax-Managed Small-Cap Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tax-Managed Small-Cap Value Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tax-Managed Value Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance U.S. Government Money Market Fund N/A 1.00 1.00 N/A N/A N/A N/A Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 N/A N/A N/A N/A N/A N/A N/A Eaton Vance Series Trust II Eaton Vance Income Fund of Boston 0.25 1.00 1.00 N/A N/A 0.75 N/A Eaton Vance Tax-Managed Emerging Markets Fund N/A N/A N/A N/A N/A N/A N/A Eaton Vance Special Investment Trust Eaton Vance Balanced Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Commodity Strategy Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Dividend Builder Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Emerging Markets Fund 0.50 1.00 N/A N/A N/A N/A N/A Eaton Vance Enhanced Equity Option Income Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Equity Asset Allocation Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Greater India Fund 0.50 1.00 1.00 N/A N/A N/A N/A Eaton Vance Investment Grade Income Fund 0.25 N/A N/A N/A N/A N/A N/A Eaton Vance Large-Cap Growth Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Large-Cap Value Fund 0.25 1.00 1.00 N/A N/A 0.75 N/A Eaton Vance Option Absolute Return Strategy Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Real Estate Fund 0.25 N/A N/A N/A N/A N/A N/A Eaton Vance Risk-Managed Equity Option Income Fund 0.25 N/A 1.00 N/A N/A N/A N/A Eaton Vance Short Term Real Return Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Small-Cap Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Small-Cap Value Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Special Equities Fund 0.25 1.00 1.00 N/A N/A N/A N/A Eaton Vance Tax-Advantaged Bond Strategies Real Return Fund 0.25 1.00 1.00 N/A N/A N/A N/A Class R shares may make distribution fee payments of 0.50%. The Funds Board of Trustees has authorized distribution fees equal to 0.25%. The Funds Board of Trustees has authorized payment of service fees for all share classes equal to 0.15%. The Funds (except the Eaton Vance National, High Yield and California Municipal Income Funds) Board of Trustees has authorized payment of service fees for all share classes equal to 0.20%. Eaton Vance U.S. Government Money Market Fund shares may pay distribution fees of 0.75% and service fees of 0.25%. The Funds Board of Trustees has authorized service fees for Class B and Class C equal to 0.15%. The Funds Board of Trustees has authorized the payment of service fees equal to 0.20%. C-3
